B. F. SAFFOLD, J.
The appellant was convicted on an indictment founded upon section 3616 of the Revised Code, prohibiting lotteries without the legislative authority of the State. He defended on the ground that whatever he had done was protected by the charter of the Tuskaloosa Scientific and Art Association, the revenue law which imposes a license on lotteries, and the act to regulate lotteries approvéd December 31st, 1868.
He was the book-keeper of the above named association, and the evidence tended to show that he sent out to the *39subordinate offices the rules which were to govern their operations. The State’s witness testified that he had bought tickets from several of the offices, and one from the principal office. The chances were put in an ordinary lottery wheel, and were drawn from it in the manner usual in lotteries. He had drawn several'prizes, and in one instance he drew a prize of the value of a dollar, which was paid to him in money. No other object or thing was offered or shown to him, nor was he required to say that he was not satisfied with the estimated value of anything he had drawn, and more to like purpose.
The substance of the charge given by the court was, that if the defendant had done any of the acts charged in the indictment, without authority of law, within twelve months preceding the indictment, he would be guilty. The charter of the association did not authorize a lottery different from that described in it. To this the defendant excepted and asked the following charges, which were refused: 1st. The act of drawing a lottery or selling lottery tickets was authorized and licensed by the revenue law, and the act passed December 31st, 1868, to regulate lotteries. 2d. Any violation of the charter of the Tuskaloosa Scientific and Art Association could only be taken advantage of by a civil proceeding to vacate the charter, and the defendant could not be found guilty of criminal intent. 3d. The connection of the defendant with the association as bookkeeper, in the absence of direct proof of his having sold any ticket himself, would not be sufficient to convict him. 4th. If the jury believed the evidence, they could not convict the defendant. 5th. Before a conviction could be had under the indictment, there must be some evidence that a lottery had been drawn, and °it must be proved that the defendant had sold a ticket in such lottery.
The Tuskaloosa Scientific and Art Association was incorporated for the purpose of encouraging science and art, and aiding the University of the State in replacing its library and establishing a scientific museum. It was authorized to distribute awards by lot, chance or otherwise. These awards were to consist of books, paintings, statues, scientific instruments, <&c., or any other property or thing, *40ornamental, valuable or useful. To prevent fraud or speculation, the articles to be distributed were to be appraised, and if they were not worth the value annexed in the published list, the persons drawing them might claim the value ip. money, or so much money with the article as would be equivalent to it. — §§ 6 and 7 of Charter.
The designation of the property or things which may be distributed by lot is the exclusion of other things not comprehended. The provision requiring the payment of money in lieu of the award drawn is an exclusion of money as one of the articles that may be generally awarded. A pretended compliance with the provision, having for its object the distribution of money, would be such an evasion of the limitations of the charter as would subject the offeders to a criminal prosecution.
Whether a book-keeper of the association is chargeable with participation in any unlawful violation of the charter, must depend upon the evidence implicating him directly, or by sufficient circumstances.
The act of December 31st, 1868, does not authorize any lottery at all, but seeks to regulate such as have been or may be authorized by the legislature. The lotteries referred to in the 7th section are manifestly those created out of the State, the tickets of which may be vended in the State, with a license from the commissioner. The revenue law merely imposes a tax on lotteries legally established.
It was not necessary to prove that the defendant had sold any tickets himself, to convict him of being concerned in setting up, or carrying on, a lottery without legislative authority.
We see no error in the charge of the court, or in its refusal to give those asked by the defendant.
The judgment is affirmed.